NO. 07-08-0371-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                JANUARY 30, 2009
                         ______________________________


                  TOM BERNSON d/b/a BERNSON ENTERPRISES,

                                                                     Appellant

                                            v.

                TRANSIT MIX CONCRETE & MATERIALS COMPANY,

                                                                     Appellee
                       _________________________________

             FROM THE 181st DISTRICT COURT OF RANDALL COUNTY;

                  NO. 57,326-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                                   Dismissal
                       _________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Tom Bernson d/b/a Bernson Enterprises, appellant, appealed a judgment of the

181st District Court of Randall County in favor of Transit Mix Concrete & Materials

Company, appellee. On December 19, 2008, appellant and appellee, through their

counsel, filed a joint motion to abate the appeal and permit proceedings in the trial court

to effectuate a settlement agreement. See TEX . R. APP. P. 42.1(a)(2)(C) (authorizing

same). The parties have reached an agreement to settle and compromise their differences
and disputes, not only on the issues which are the subject of this appeal, but also in

collateral proceedings. We abated the cause to the trial court so that the settlement can

be effectuated, and the clerk’s record now on file shows that to have occurred.

      Accordingly, we reinstate the appeal and dismiss it as settled. Having dismissed the

appeal as a result of the settlement, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

      It is so ordered.



                                                Per Curiam




                                            2